DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23:
The best prior art, US 2014/0211910 (Subramanian), disclose a method for computed tomography (CT) imaging, comprising: 
obtaining a first air correction table corresponding to a first temperature of a detector, wherein the first air correction table comprises a plurality of first air correction parameters of a plurality of sets of scan protocols at the first temperature (Fig. 1 and 2, 126); 
obtaining a second temperature of the detector (Fig. 2, 202; [0046], "based upon the temperature of the radiation system at the time of the calibration"); 
obtaining one or more second air correction parameters of one or more sets of scan protocols among the plurality of sets of scan protocols at the second temperature (Fig. 2, 202; [0046]-[0047], "update or correct retrieved calibration tables(s)... based upon the temperature of the radiation system at the time of the calibration"). 
However, the prior art of record fails to teach the details of determining an average correction parameter based on differences between the one or more second air correction parameters at the second temperature and one or more first air correction parameters of the one or more sets of scan protocols at the first temperature; and determining a second air correction table corresponding to the second temperature based on the second temperature, the average correction parameter, and the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884